Citation Nr: 1134423	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-11 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to a compensable disability rating for service-connected peripheral neuropathy of the left upper extremity.

4.  Entitlement to a compensable disability rating for service-connected peripheral neuropathy of the right upper extremity.

5.  Entitlement to an increased disability rating for service-connected diabetes mellitus, type II, currently evaluated 20 percent disabling.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to March 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2004 and May 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims.

In a December 2010 Board decision, the claims were remanded in order for the Veteran to be afforded a hearing.  In June 2011, the Veteran presented sworn testimony during a personal hearing in St. Petersburg, Florida, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

At the June 2011 hearing, the Veteran had requested that the record be held open for 60 days so that he could obtain a nexus opinion from his private physician.  This was granted; however, no additional evidence was received.  On August 26, 2011, the Board received correspondence from the Veteran's representative, requesting another 30 days in which to obtain the opinion.  The Board finds that such an extension is not warranted at this time, particularly since the Board is remanding the case in order to obtain medical nexus evidence.  However, the Veteran is free to submit any additional evidence, to include a nexus statement from his private physician, while the case is in remand status.  Additionally, the Board notes that on August 30, 2011, the Veteran submitted additional evidence directly to the Board.  At that time, the Veteran also submitted a written waiver of local consideration of this evidence.  This waiver is contained in the VA claims folder.  See 38 C.F.R. 
§§ 19.9, 20.1304(c) (2010).

As will be discussed below, the issues of entitlement to service connection for peripheral neuropathy of the left and right lower extremities are being reopened and remanded for further development.  The issues of entitlement to compensable disability ratings for service-connected peripheral neuropathy of the left and right upper extremities as well as entitlement to an increased disability rating for service-connected diabetes mellitus are solely addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a September 2003 decision, the RO denied the Veteran's claims of entitlement to service connection for peripheral neuropathy of the left and right lower extremities (claimed as feet complications).

2.  The evidence associated with the claims folder subsequent to the September 2003 rating decision includes evidence of a current left and right lower extremity symptomatology which had not been established at the time of the last prior final denial and raises a reasonable possibility of substantiating the claims for service connection for peripheral neuropathy of the left and right lower extremities.

CONCLUSIONS OF LAW

1.  The September 2003 RO decision denying the claims of entitlement to service connection for peripheral neuropathy of the left and right lower extremities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been received, the claims of service connection for peripheral neuropathy of the left and right lower extremities are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the left lower extremity.

2.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the right lower extremity.

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for peripheral neuropathy of the left and right lower extremities.  Implicit in his claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  As indicated above, the other claims on appeal will be addressed in the Remand section below.

The Board will discuss certain preliminary matters.  These issues will then be analyzed and a decision rendered.

Stegall concerns

In December 2010, the Board remanded the case in order for the Veteran to be afforded a personal hearing before a Veterans Law Judge.
The record indicates that a personal hearing was held before the undersigned in June 2011, the transcript of which has been associated with the Veteran's claims file.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA appears to have left intact the requirement that a claimant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify applies to the issue on appeal; the standard of review and duty to assist do not apply to the claim unless it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).

The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed immediately below finds that the development of the issue has proceeded in accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify a claimant and a claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).  

A VCAA notice letter was sent to the Veteran regarding his claims in February 2006.  The Board need not, however, discuss in detail the sufficiency of the letter or VA's development of the claims in light of the fact that the Board is reopening and remanding the Veteran's claims.

Duty to assist

As was alluded to above, under the VCAA VA's statutory duty to assist a claimant in the development of a previous finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  See 
38 U.S.C.A. § 5103A (West 2002).

The Board therefore finds that under the circumstances of this case, the VA has satisfied the notification and duty to assist provisions of the law to the extent required under the circumstances.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  The Veteran has retained the services of a representative and, as indicated above, testified at a personal hearing before the undersigned.

Accordingly, the Board will proceed to its decision.

Relevant law and regulations

Service connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2010)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claims to reopen were initiated in October 2005, the claims will be adjudicated by applying the revised section 3.156, set out in the paragraph immediately following.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).


Factual background

When the Veteran's claims were denied by the RO in September 2003, the following pertinent evidence was of record.

Service records showed that the Veteran served in the United States Army from March 1969 to March 1971 with service in the Republic of Vietnam for one year.  Herbicide exposure was therefore presumed.

In his June 2003 claim, the Veteran asserted that he suffered from "feet complications."  In a September 2003 VA examination, the examiner noted that "[t]here has been no pain, numbness, or tingling, or discomfort in either leg."

In a September 2003 rating decision, the RO denied the Veteran's claims.  The Veteran did not file a notice of disagreement as to that determination.  As such, the September 2003 rating decision is final.  See 38 C.F.R. § 20.302(b) (2010); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

In October 2005, the Veteran filed to reopen his claims of entitlement to service connection for peripheral neuropathy of the left and right lower extremities.  As indicated above, the Veteran's claims were denied in the May 2006 rating decision.

The evidence which has been added to the record since the September 2003 RO decision will be discussed in the Board's analysis, below.

Analysis

At the time of the prior denials, it was undisputed that the Veteran was service-connected for diabetes mellitus, type II.  As such, the RO's September 2003 denial was predicated upon deficiencies as to element (1), current diagnosis, and element (3), a link between the current disability and the Veteran's service-connected diabetes mellitus.  See Wallin, supra.
As indicated above, the September 2003 denial of the Veteran's claims is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2010).  Accordingly, as explained above, the Veteran's claims for service connection may be reopened if he submits new and material evidence as to the missing elements.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

The newly added evidence, in pertinent part, consists of VA and private treatment records, VA examination reports, multiple statements from the Veteran including his June 2011 Board hearing testimony, and the Physician's Nexus Statement from Dr. V.B. received in August 2010.

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claims.  Specifically, in a VA treatment record dated October 2006, the treating neurologist noted that the Veteran experienced symptoms of itching and numbness in his feet.  The neurologist further noted that because the Veteran's "complaints were not neurological in nature" he was referred to dermatology but "[t]hey were unable to shed further light on the gentleman's problems..."  An EMG report dated in December 2005 also noted the Veteran's symptoms of numbness/tingling in his bilateral feet, along with his history of diabetes mellitus.  Consistently, the Veteran presented personal testimony describing symptoms of tingling and itching in his bilateral feet.  See the June 2011 Board hearing transcript, pgs. 13-15.  

The Board recognizes that no specific diagnosis of peripheral neuropathy of the bilateral lower extremities is contained in the record.  However, the Veteran is competent to testify to observable symptoms such as pain, tingling, itching, and numbness in his lower extremities.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, there is arguably evidence of a current disability.

Moreover, in a recently submitted statement dated in August 2011, the Veteran's treating physician, Dr. V.B., indicated a diagnosis of "peripheral neuropathy in the lower extremities."

Pursuant to Shade v. Shinseki, 24 Vet. App. 110 (2010), evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  As the recently received VA treatment records, lay testimony, and private physician's statement arguably support the existence of a disability of the bilateral lower extremities, the Board finds that this evidence is "new" in that it was not of record at the time of the September 2003 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claims, namely the existence of current disabilities.  Moreover, the Board finds that the newly submitted evidence addresses the basis of the prior denial in that the Veteran has now arguably shown that he currently suffers from disabilities of the left and right lower extremities.  See Shade, 24 Vet. App. at 121 (regulations do not require new and material evidence as to each previously unproven element of a claim).  Inasmuch as the record suggests that the Veteran has current disabilities, and it is undisputed that he is service-connected for diabetes mellitus, the Board finds that the newly submitted evidence raises a reasonable possibility of substantiating the claims.

The newly submitted evidence also includes evidence pertinent to Shedden element (3), medical nexus.  The Veteran recently submitted a signed statement, in which Dr. V.B. indicated that the Veteran is diagnosed with peripheral neuropathy of the lower extremities which is "[c]aused by or a result of (direct cause/result) the [V]eteran's service connected disabilities."

The evidence associated with the claims folder subsequent to the September 2003 RO decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for peripheral neuropathy of the right and left lower extremities.  The additional evidence suggests that the Veteran currently has peripheral neuropathy of the lower extremities, which is related to his military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), (a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability).  Accordingly, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a).  The Veteran's claims for entitlement to service connection for peripheral neuropathy of the left and right lower extremities are therefore reopened.

Additional comments

The Board wishes to make it clear that although the evidence discussed above is adequate for the limited purposes of reopening the claims, this does not make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).

As indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claims attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before the Board may proceed to a decision on the merits of the reopened claims.



ORDER

New and material evidence having been received; the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity is reopened.  To that extent only, the appeal is allowed.

New and material evidence having been received; the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity is reopened.  To that extent only, the appeal is allowed.


REMAND

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to service-connected diabetes mellitus, type II.

As indicated above, the Veteran has asserted entitlement to service connection for peripheral neuropathy of the left and right lower extremities as secondary to service-connected diabetes mellitus.  See the June 2011 Board hearing transcript.

With respect to current disability, the Veteran has indicated that he experiences symptoms of itching, burning, and occasional numbness in the bilateral lower extremities.  See, e.g. the June 2011 Board hearing transcript, pgs. 13-15; see also the VA treatment records dated October 2006 and December 2005; the Veteran's notice of disagreement dated June 2006.  However, in a March 2007 VA examination report, the examiner indicated that he found "no evidence of peripheral neuropathy at this point of his lower extremities."  The Veteran was diagnosed with dermatophytosis at that time.  Notably, the Veteran recently testified that he is currently receiving medical treatment for his lower extremity symptoms and is prescribed the same cream for treatment that he is prescribed for his service-connected peripheral neuropathy of the bilateral upper extremities.  See the June 2011 Board hearing transcript, pgs. 13-14, 16.  Additionally, in an August 2011 statement, the Dr. V.B. noted a diagnosis of peripheral neuropathy of the lower extremities; no explanation or diagnostic background related to this diagnosis was indicated in the August 2011 statement.  Accordingly, there remains a question concerning appropriate diagnoses as to these claims.

Additionally, it is undisputed that the Veteran is currently service-connected for diabetes mellitus, type II.

As indicated above, in a signed statement dated in August 2011, the Dr. V.B. indicated that the Veteran's peripheral neuropathy of the lower extremities are "[c]aused by or a result of (direct cause/result) the [V]eteran's service connected disabilities."  Critically, however, Dr. V.B. provided no rationale for her conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that in assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits); see also Prejean v. West, 13 Vet. App. 444, 448-89 (2000) (holding that other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

There are no other medical opinions of record which addresses the issue of medical nexus as to these claims.  These issues thus present certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the existence of current disabilities of the left and right lower extremities and the relationship, if any, between these disabilities and his service-connected diabetes mellitus type II or his military service.  A medical opinion is therefore necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Additionally, the Board notes that the VCAA letters sent to the Veteran by the RO in February 2006 and July 2006 did not address the elements of secondary service connection.  The Board has been prohibited from itself curing this defect.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, the Veteran should be provided with said notice so that he may be accorded appropriate due process.

3.  Entitlement to a compensable disability rating for service-connected peripheral neuropathy of the left upper extremity.

4.  Entitlement to a compensable disability rating for service-connected peripheral neuropathy of the right upper extremity.

5.  Entitlement to an increased disability rating for service-connected diabetes mellitus, type II, currently evaluated 20 percent disabling.

The Veteran was most recently afforded VA examinations in March 2007 and January 2006 as to his service-connected diabetes mellitus and peripheral neuropathy of the bilateral upper extremities.  The Veteran, through his representative, has suggested that his service-connected disabilities have worsened in severity since the most recent VA examination.  See, e.g., the June 2011 Board hearing transcript.  In support of this contention, the Veteran recently submitted a signed statement from his treating physician, Dr. V.B., which details the Veteran's insulin dependence and impaired daily activities.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Additionally, the Veteran testified that he continues to receive treatment for his service-connected diabetes mellitus and peripheral neuropathy of the upper extremities at the VA medical center in Miami.  See the June 2011 Board hearing transcript, pgs. 14, 18.  The Board notes that the most recent VA treatment records contained in the claims folder, pertaining to the service-connected disabilities, appear to be dated in January 2007.  Accordingly, the VBA should attempt to locate the Veteran's more recent VA treatment records as such records may be pertinent to the Veteran's current claims.

The Veteran also testified that he has received emergency treatment at "Hollywood Memorial" hospital for an episode of "passing out."  See the June 2011 Board hearing transcript, pgs. 17-21.  The claims folder contains some records from Memorial Regional Hospital located in Hollywood, Florida.  However, because the Veteran did not specify the date of the episode to which he was referring in his hearing testimony, the Board is unclear as to whether additional treatment records remain outstanding.  Accordingly, any and all records from Memorial Regional Hospital in Hollywood, Florida relating to the Veteran should be obtained and associated with the Veteran's claims file, as such evidence is potentially relevant to the matter on appeal.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Additionally, as indicated above, the Veteran recently submitted a signed statement from Dr. V.B., who indicated that she is the Veteran's treating physician.  See the Physician's Nexus Statement dated August 2011.  The Board observes, however, that no other treatment records from Dr. V.B. appear to have been associated with the Veteran's claims folder.  Accordingly, the VBA should attempt to locate the Veteran's more recent VA treatment records as well as any available treatment records from Dr. V.B. pertaining to the Veteran as such records may be pertinent to the Veteran's current claims.

Accordingly, the case is REMANDED for the following action:

1. VBA should provide the Veteran with a letter containing proper notice which specifically informs him of the evidentiary requirements for establishing secondary service connection in accordance to 38 C.F.R. § 3.310.

2. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertaining to any of the issues currently on appeal.  VBA should take appropriate steps to secure VA treatment records dating from January 2007 to present and all the Veteran's records from Memorial Regional Hospital and the outstanding treatment records from Dr. V.B. pertaining to the Veteran as well as any additional medical records identified by the Veteran and associate them with the VA claims folder.  If no such records are available, the negative response should be noted in the VA claims folder.

3. After the above-referenced development has been completed, VBA should schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature and etiology of his claimed left and right lower extremity disabilities, if any.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and the claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should either diagnose or rule out peripheral neuropathy or any other disability of the left and right lower extremities.  If peripheral neuropathy and/or any other disability of the left and/or right lower extremities is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disability(s) was proximately caused or aggravated by the service-connected diabetes mellitus, or whether the disability(s) is due to any aspect of the Veteran's military service, including herbicide exposure.  The report should be associated with the Veteran's VA claims folder.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

4. VBA must schedule the Veteran for an examination(s) with an examiner(s) of appropriate expertise in order to determine the severity of his service-connected diabetes mellitus and peripheral neuropathy of the bilateral upper extremities.  The examiner(s) should thoroughly describe the Veteran's symptoms and note the impact, if any, of the Veteran's diabetes mellitus and peripheral neuropathy of the left and right upper extremities on his daily and industrial functioning.  A report of the examination should be prepared and associated with the Veteran's VA claims file.  The rationale for all opinions expressed by the VA examiner(s) should also be provided.  If the examiner(s) is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

5. After undertaking any additional development which it deems necessary, VBA should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


